-14DETAILED CORRESPONDENCE
This Office action is in response to the election received November 15, 2022.
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on November 15, 2018 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no definition for the variable “X” in formula (2a).  Xa is expressed and defined, but there is no definition for the variable “X”. 
Correction is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HATAKEYAMA et al (2002/0004569) and JP-2002258483 (FUMIYUKI et al).
The claimed invention recites the following:

    PNG
    media_image1.png
    861
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    648
    media_image2.png
    Greyscale

HATAKEYAMA et al report a positive photosensitive resin composition comprising an acid labile containing resins, a photoacid generator and dissolution inhibitors, see page 10 for the tertiary alkyl groups which are suitable in the base polymer.  Paragraph [003] discuss the improvements of the use of alicyclic containing polymers over polyvinylphenol resins these resins have very strong absorption in the proximity to 193 nm (ArF laser) and cannot be use for base resins in this type of resists.  Engineers investigated the alicyclic resins for transparency and dry etch resistance, thus the use of methyl adamantyl and cycloalkane groups have been employed in order to allow for high transmittance in the excimer laser sources and reach high integration in the LSI devices.
HATAKEYAMA et al further disclose the use of the conventional photoacid generators as seen in paragraph [0069] – [0087], three paragraphs are shown here:

    PNG
    media_image3.png
    300
    442
    media_image3.png
    Greyscale

In addition, the use of dissolution inhibitors is taught as component (E) in starting in paragraph [0102].  These compounds contain aromatic ring having acid labile substituents as stated in paragraph [0104] and are equivalent to the claimed compound of formula (I) in claim 1, see below:
    PNG
    media_image4.png
    373
    454
    media_image4.png
    Greyscale
.
FUMIYUKI et al disclose positive photoresist composition comprising a polyhydroxystyrene derived resin, a photoacid generator and the identical compound of formula (I), see below:
    PNG
    media_image5.png
    856
    1116
    media_image5.png
    Greyscale

The compounds used in FUMIYUKI et al contained an acid labile substituent as reported in HATAKEYAMA et al these compounds upon development shown no scumming on the substrate and resist pattern.  
The resin repeating units in FUMIYUKI et al are of the polyhydroxystyrene type which are less transparent in the excimer laser range.  
Therefore, the skilled artisan desiring improved transparency in the shorted wavelengths, i.e. excimer laser range would look to the claimed resin units having an alicyclic structure which have excellent transparency and also retain high etch resistance.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having polyalicyclic polymer, formulated with a photoacid generator and a dissolution inhibitor as reported in FUMIYUKI et al for improved development with no scumming and improved depth of focus as taught in FUMIYUKI et al. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PAWLOWSKI et al (EP 1033624) report chemically amplified radiation sensitive compositions comprising a photoacid generator, a polyhydroxystyrene resin and a third dissolution inhibitor compound.
SHIMADA et al (6,033,828) likewise disclose the three-component resist compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached M-F, on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 3, 2022